IN THE SUPREME COURT OF THE STATE OF NEVADA


                        RONALD SWANSON, AN INDIVIDUAL,                          No. 85205
                        Petitioner,
                        vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,
                        IN AND FOR THE COUNTY OF                                  FILED
                        CLARK; AND THE HONORABLE
                        SUSAN JOHNSON, DISTRICT JUDGE,                            AUG 2 5 2022
                        Respondents,                                             ELIZABETH A. BROWN
                                                                               CLERK OF SU REME COURT
                          and                                                 BY
                        SONIC CAVITATION, LLC, A NEVADA
                        LIMITED LIABILITY COMPANY; AND
                        GARY GEORGE, AN INDIVIDUAL,
                        Real Parties in Interest.

                                           ORDER DENYING PETITION
                                     FOR WRIT OF MANDAMUS OR PROHIBITION

                                    This original petition for a writ of mandamus or prohibition
                        challenges a district court order granting a motion to compel production of
                        an affidavit relating to petitioner's consensual disbarment from the District
                        of Columbia Bar.
                                    Having considered the petition and supporting documentation,
                        we are not convinced that our extraordinary and discretionary intervention
                        is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                        P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                        burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
                        Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ
                        relief is an extraordinary remedy and that this court has sole discretion in
                        determining whether to entertain a writ petition). In particular, petitioner
                        has not demonstrated that the district court manifestly abused its

SUPREME COURT
        OF
     NEVADA


(01 Ig47A    ,tgirgop
                discretion or lacked jurisdiction when granting the motion to compel. NRS
                34.160; NRS 34.320; Agwara v. State Bar of Nev., 133 Nev. 783, 785, 406
                P.3d 488, 491 (2017); see D.C. Bar Rule XI, § 12(c) (permitting an attorney
                to consent to the disclosure of an affidavit required prior to disbarment by
                consent); Wardleigh v. Second Judicial Dist. Court, 111 Nev. 345, 355-56,
                891 P.2d 1180, 1186-87 (1995) (discussing at-issue implied waiver).
                Accordingly, we
                            ORDER the petition DENIED.'




                                                                                    J.
                                                    Hardesty


                                                               A-ki5aug             J.
                                                    Stiglich


                                                                                    J.
                                                    Herndon




                cc:   Hon. Susan Johnson, District Judge
                      Holland & Hart LLP/Las Vegas
                      Wolfe & Wyman LLP
                      Eighth District Court Clerk




                     lln light of this order, petitioner's emergency motion for stay is denied
                as moot.
SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A